United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3432
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Anthony Arnez Sanford,                  *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 15, 2005
                                Filed: July 5, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Anthony Sanford challenges the sentence the district court1 imposed after he
pleaded guilty to a drug conspiracy. His counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that it was plain error
under Blakely v. Washington, 124 S. Ct. 2531 (2004), for the court to assess two
criminal history points based on Sanford’s probationary status at the time he
committed the instant offense.


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
       This argument fails. A jury need not find the fact of a prior conviction, see
United States v. Booker, 125 S. Ct. 738, 755-56 (2005), and Sanford did not object
to the presentence report’s factual determination that he was on probation for a prior
conviction when he committed the instant offense, see United States v. Speller, 356
F.3d 904, 907 (8th Cir. 2004).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-